JENNIFER WALKER ELROD, Circuit Judge,
with whom
WIENER, BENAVIDES, and PRADO, Circuit Judges, join, dissenting:
I dissent for only the substantive legal reasons stated in Judge Higginbotham’s dissent, and write separately to emphasize my understanding of the most compelling reasons for en banc rehearing.
Huss v. Gayden, 571 F.3d 442 (5th Cir.2009), is no run-of-the-mill Daubert1 case that might fade away as a precedent limited to its facts. It deserves our en banc consideration not because this kind of reversal is a true rarity in this circuit and every other — which it is — and not because the result did an injustice to these litigants — which it did, see id. at 462-67 (Higginbotham, J., dissenting) — but because it creates an irreconcilable conflict in our Daubert jurisprudence. What is a trial judge to do when he or she is persuaded that an expert witness is not qualified to render a specific-causation opinion because of the witness’s deficient explanation or lack of specific experience? Facing comparable experts, Moore v. Ashland Chemical Inc., 151 F.3d 269 (5th Cir.1998) (en banc), says that the trial judge may exclude, Tanner v. Westbrook, 174 F.3d 542 (5th Cir.1999), says that the judge must exclude, and now Huss says that the judge must not exclude.
Somewhat thankfully, the panel opinion cannot have changed our law, for “where two previous holdings or lines of precedent conflict the earlier opinion controls and is the binding precedent in this circuit.” Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 n. 8 (5th Cir.2006).2 Nonetheless, Huss will undoubtedly confound both our litigants and our trial courts, who have neither the occasion nor the duty to resolve such contradictions in our jurisprudence. That task belongs to our court, and today we have failed.
Accordingly, I would rehear this case to resolve the apparent conflict between Huss and Tanner and Moore. Because the court does not, I respectfully dissent.

. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).


. Moreover, " ‘no panel is empowered to hold that a prior decision applies only on the limited set of facts set forth in that opinion,’ United States v. Smith, 354 F.3d 390, 399 (5th Cir.2003), and a prior panel’s explication of the rules of law governing its holdings may not generally be disregarded as dictum. Gochicoa v. Johnson, 238 F.3d 278, 286 n. 11 (5th Cir.2000).” Rios, 444 F.3d at 425 n. 8.